DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12-14 are objected to because of the following informalities:   Applicant is reminded that capitalization can only appear once at the beginning of the claim  so the phrase “Actuating” needs to corrected in claim 12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beier et al. (DE 10 2005 006977).   Beier et al. discloses: an armrest (1), comprising: an armrest frame (6) rotationally coupled at a first end to a seat frame; an armrest subframe (3) pivotably coupled to a second end of the armrest frame; an arm pad (2) laterally aligned and translatably coupled to the armrest subframe (3) comprising a structure layer, wherein the structure layer comprises a rail (15); a tilting mechanism configured to pivot the armrest subframe (3) relative to the armrest frame (6), comprising: a first moveable member (10, upper part) pivotally coupled to the armrest subframe (3), a second moveable member (10, lower part) pivotally coupled to the armrest frame .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim s 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Beier et al.  Beier et al. shows all of the teachings of the claimed invention.  Consequently, the method steps as recited would have been incorporated within the use of the invention as taught by Beier et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference No DE 10 2007 024 000 shows features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
February 12, 2022